DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-2, 9, 12, 14-16, and 18 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 09/10/2019 and reviewed by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species C (Figs. 4A-4B) in the reply filed on 07/12/2021 is acknowledged.
Claims 3-8, 10-11, 13, 17, and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2021.
The Applicant elected Species C (Figs. 4A-4B) in the reply filed on 07/12/2021. Upon further consideration, the aforementioned claims were determined to be drawn to a non-elected species. Specifically, claim 3 is drawn to Species A (Figs. 1A-2C and 6), as the upper section is not shown to be extending down along a side of the wire frame and around a perimeter of the wire frame in Species C. Claims 4-8 are not drawn to Species 
In conclusion, claims 1-2, 9, 12, 14-16, and 18 have been examined in this application since only claims 1-2, 9, 12, 14-16, and 18 are drawn to Species C (Figs. 4A-4B).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wire frame” in claims 2, 9, 12, and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the phrase "at least one of the vertical members" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “at least one of the vertical members” to --at least one of the plurality of vertical members--. Claim 12 is rejected for similar reasons in lines 2-3.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al. (U.S. Pat. 10251504) in view of Freund (U.S. Pat. 5762027).
In regard to claim 1, Sutton et al. disclose an indoor/outdoor nature net enclosure comprising: an upper section (Fig. 1, where there is an upper section 10U); a lower section (Fig. 1, where there is a lower section 10L); and a middle section extending between the upper section and the lower section to define an interior space (Fig. 1, where there is a middle section between the upper section 10U and the lower section 10L); the middle section including a zipper that extends from the upper section to the lower section (Fig. 1, where the middle section includes a zipper 24 that extends from the upper section 10U to the lower section 10L). Sutton et al. does not disclose the middle section including a two-way zipper that extends from the upper section to the lower section, the two-way zipper having an upper part and a lower part, the two-way zipper being configured to permit access to the interior space from the upper section while the lower part of the two-way zipper remains closed and from the lower section while the upper part of the two-way zipper remains closed. Freund discloses the middle section including a two-way zipper that extends from the upper section to the lower section (Figs. 1-2, where the middle section includes a two-way zipper 2), the two-way zipper having an upper part and a lower part ((Figs. 1-2, where the two-way zipper 2 has an upper part and a lower part), the two-way zipper being configured to permit access to the interior space from the upper section while the lower part of the two-way zipper remains closed and from the lower section while the upper part of the two-way zipper remains closed (Figs. 1-2, where the two-way zipper 2 allows either section to be opened while leaving the other section closed in order to permit access to the internal space from either respective section). Sutton et al. and Freund are analogous because they are from the same field of endeavor which include enclosure devices with zippers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sutton et al. such that the middle section including a two-way zipper that extends from the upper section to the lower section, the two-way zipper having an upper part and a lower part, the two-way zipper being configured to permit access to the interior space from the upper section while the lower part of the two-way zipper remains closed and from the lower section while the upper part of the two-way zipper remains closed in view of Freund. Additionally, two-way zippers are old and well known and are used in a variety of different enclosure devices. The motivation would have been to allow the user to open either section of the enclosure device while keeping the other section closed. This would allow for easier access to any section of the interior space, without having to unzip the whole device. Having this sort of capability increases convenience for the user and allows the device to be more adaptable for different use cases. 
 Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al. (U.S. Pat. 10251504) in view of Freund (U.S. Pat. 5762027) as applied to claim 1, and further in view of Ball (U.S. Pat. 2009867).
In regard to claim 2, Sutton et al. as modified by Freund disclose the indoor/outdoor nature net enclosure of claim 1. Sutton et al. as modified by Freund do not disclose the upper section, the lower section, and the middle section are configured to be supported by a wire frame in the interior space that includes a plurality of vertical members and a plurality of horizontal members. Ball discloses the upper section, the lower section, and the middle section are configured to be supported by a wire frame in the interior space that includes a plurality of vertical members and a plurality of horizontal members (Fig. 2, where a nature net 15 is configured to at least be supported by a wire frame in the interior space that includes a plurality of vertical members 3 and a plurality of horizontal members 1). Sutton et al. and Ball are analogous because they are from the same field of endeavor which include plant enclosure devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sutton et al. as modified by Freund such that the upper section, the lower section, and the middle section are configured to be supported by a wire frame in the interior space that includes a plurality of vertical members and a plurality of horizontal members in view of Ball. The motivation would have been to add structural support to the enclosure device, in order to prevent damage to either the contents of the enclosure device or to the enclosure device itself (as the enclosure device may be susceptible to damage from the inside) during transport or set up.
In regard to claim 9, Sutton et al. as modified by Freund and Ball disclose the indoor/outdoor nature net enclosure of claim 2, wherein the upper section includes at least one upper section aperture configured to receive an upper end of at least one of the vertical members of the wire frame (Ball, Fig. 2, where the upper section aperture 16 is configured to at least receive an upper end of at least one of the vertical members 3 of the wire frame).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al. (U.S. Pat. 10251504) in view of Freund (U.S. Pat. 5762027) and Ball (U.S. Pat. 2009867) as applied to claim 2, and further in view of Gorewitz (U.S. Pat. 4265049).
In regard to claim 12, Sutton et al. as modified by Freund and Ball disclose the indoor/outdoor nature net enclosure of claim 2, wherein the lower section includes at least one lower section aperture configured to receive a lower end of at least one of the vertical members of the wire frame for staking the lower section to the ground (Ball, Fig. 2, where the lower section aperture (bottom opening of net 15) is configured to at least receive a lower end 4 of at least one of the vertical members 3 of the wire frame for staking the lower section into the ground (Ball, Page 1, Column 2, lines 5-7)), the lower section further including an elongate fastener configured to permit adjustment of a lower section opening (Sutton et al., Fig. 6D, where the lower section 10L includes an elongate fastener 50/54 configured to permit adjustment of a lower section opening). Sutton et al. as modified by Freund and Ball does not disclose securing the lower section to a pot. Gorewitz discloses securing the lower section to a pot (Figs. 1-2, where the lower section 20 is secured to a pot 12). Sutton et al. and Gorewitz are analogous because they are from the same field of endeavor which include plant enclosure devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sutton et al. as modified by Freund and Ball such that the lower section is secured to a pot in view of Gorewitz. The motivation would have been to use the enclosure device on a potted plant to protect the plant material above the potted soil. This would allow the enclosure device to be used on indoor plants which are not placed directly into the ground.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al. (U.S. Pat. 10251504) in view of Freund (U.S. Pat. 5762027) as applied to claim 1, and further in view of Gorewitz (U.S. Pat. 4265049).
In regard to claim 14, Sutton et al. as modified by Freund disclose the indoor/outdoor nature net enclosure of claim 1, wherein the upper section includes a first elongate fastener configured to permit adjustment of an upper section opening between a closed position (Sutton et al., Fig. 6C, where the upper section 10U includes a first elongate fastener 52/54 configured to permit adjustment of an upper section opening to a closed position). Sutton et al. as modified by Freund do not disclose an open position in which the upper section opening has a cross-sectional area that equals a cross-sectional area of the middle section. Gorewitz discloses an open position in which the upper section opening has a cross-sectional area that equals a cross-sectional area of the middle section (Fig. 2 and Column 2, lines 30-36, where the upper section 18 has a cross-sectional area that equals a cross-sectional area of the middle section 16). Sutton et al. and Gorewitz are analogous because they are from the same field of endeavor which include plant enclosure devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sutton et al. as modified by Freund such that an open position in which the upper section opening has a cross-sectional area that equals a cross-sectional area of the middle section in view of Gorewitz. The motivation would have been to use the enclosure device over a plant that has a large upper portion which is at least as wide as the middle section.
In regard to claim 15, Sutton et al. as modified by Freund and Gorewitz disclose the indoor/outdoor nature net enclosure of claim 14, wherein the lower section includes a second elongate fastener configured to permit adjustment of a lower section opening between a closed position (Sutton et al., Fig. 6D, where the lower section 10L includes a second elongate fastener 50/54 configured to permit adjustment of a lower section opening to a closed position) and an open position in which the lower section opening has a cross-sectional area that equals the cross-sectional area of the middle section (Gorewitz, Fig. 2 and Column 2, lines 30-36, where the lower section 20 has a cross-sectional area that equals a cross-sectional area of the middle section 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sutton et al. as modified by Freund and Gorewitz such that an open position in which the lower section opening has a cross-sectional area that equals the cross-sectional area of the middle section. The motivation would have been to use the enclosure device over a plant that has a large lower portion which is at least as wide as the middle section or over a plant that is planted in a pot that has a width at least as wide as the middle section.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al. (U.S. Pat. 10251504) in view of Freund (U.S. Pat. 5762027) as applied to claim 1, and further in view of Watts (U.S. Pat. 6269775).
In regard to claim 16, Sutton et al. as modified by Freund disclose the indoor/outdoor nature net enclosure of claim 1. Sutton et al. as modified by Freund do not disclose the middle section is made of a first material, and the lower section is made of a second material. Watts discloses the middle section is made of a first material (Fig. 2 and Column 4, lines 60-65, where the middle section 30 is made of a first material), and the lower section is made of a second material (Fig. 2 and Column 4, lines 25-33, where the lower section 20 is made of a second material). Sutton et al. and Watts are analogous because they are from the same field of endeavor which include enclosure devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sutton et al. as modified by Freund such that the middle section is made of a first material, and the lower section is made of a second material in view of Watts. The motivation would have been to have a non-porous and waterproof material to either prevent flooding into the enclosure or, in the contrary, to prevent excessive water loss from the enclosure. Both use cases could be provided for by using a waterproof and non-porous material for the lower section. 
Sutton et al. as modified by Freund and Watts does not disclose the lower section is made of a second material that is thicker than the first material. It would have been an obvious matter of design choice to have the lower section be made of a second material that is thicker than the first material, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the material and thickness of the lower section disclosed by Watts.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al. (U.S. Pat. 10251504) in view of Freund (U.S. Pat. 5762027) and Ball (U.S. Pat. 2009867).
In regard to claim 18, Sutton et al. disclose an indoor/outdoor nature net assembly comprising: a net enclosure that includes: an upper section (Fig. 1, where there is an upper section 10U), a lower section (Fig. 1, where there is a lower section 10L), and a middle section extending between the upper section and the lower section to define an interior space (Fig. 1, where there is a middle section between the upper section 10U and the lower section 10L), the middle section including a zipper that extends from the upper section to the lower section (Fig. 1, where the middle section includes a zipper 24 that extends from the upper section 10U to the lower section 10L). Sutton et al. does not disclose the middle section including a two-way zipper that extends from the upper section to the lower section, the two-way zipper having an upper part and a lower part, the two-way zipper being configured to permit access to the interior space from the upper section while the lower part of the two-way zipper remains closed and from the lower section while the upper part of the two-way zipper remains closed. Freund discloses the middle section including a two-way zipper that extends from the upper section to the lower section (Figs. 1-2, where the middle section includes a two-way zipper 2), the two-way zipper having an upper part and a lower part ((Figs. 1-2, where the two-way zipper 2 has an upper part and a lower part), the two-way zipper being configured to permit access to the interior space from the upper section while the lower part of the two-way zipper remains closed and from the lower section while the upper part of the two-way zipper remains closed (Figs. 1-2, where the two-way zipper 2 allows either section to be opened while leaving the other section closed in order to permit access to the internal space from either respective section). Sutton et al. and Freund are analogous because they are from the same field of endeavor which include enclosure devices with zippers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sutton et al. such that the middle section including a two-way zipper that extends from the upper section to the lower section, the two-way zipper having an upper part and a lower part, the two-way zipper being configured to permit access to the interior space from the upper section while the lower part of the two-way zipper remains closed and from the lower section while the upper part of the two-way zipper remains closed in view of Freund. Additionally, two-way zippers are old and well known and are used in a variety of different enclosure devices. The motivation would have been to allow the user to open either section of the enclosure device while keeping the other section closed. This would allow for easier access to any section of the interior space, without having to unzip the whole device. Having this sort of capability increases convenience for the user and allows the device to be more adaptable for different use cases.
Sutton et al. as modified by Freund do not disclose a wire frame configured to be positioned in the interior space and to support the net enclosure, the wire frame including a plurality of vertical members and a plurality of horizontal members. Ball discloses a wire frame configured to be positioned in the interior space and to support the net enclosure, the wire frame including a plurality of vertical members and a plurality of horizontal members (Fig. 2, where there is a wire frame configured to at least support a nature net 15, the wire frame including a plurality of vertical members 3 and a plurality of horizontal members 1). Sutton et al. and Ball are analogous because they are from the same field of endeavor which include plant enclosure devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sutton et al. as modified by Freund such that a wire frame configured to be positioned in the interior space and to support the net enclosure, the wire frame including a plurality of vertical members and a plurality of horizontal members in view of Ball. The motivation would have been to add structural support to the enclosure device, in order to prevent damage to either the contents of the enclosure device or to the enclosure device itself (as the enclosure device may be susceptible to damage from the inside) during transport or set up.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of enclosure devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647